DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on January 27, 2021.
Claims 1-20 are pending.

Claims 18-20 are objected to because of the following informalities:  
Claims 17-20 state “The computer-readable medium of claim 17”. In the interest of clarity, it is recommended that these claims state “The non-transitory computer-readable medium of claim 17”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winterfeldt et al. (US 2013/0232480) in view of Yuknewicz et al. (US 2004/0230967).

Claim 1, Winterfeldt et al. disclose:
obtain a configuration associated with an application, wherein the configuration file includes a set of attribute values that is descriptive of the application; (obtaining an application blueprint (configuration) which models an overall application architecture/topology including individual or clustered nodes, logical templates, cloud providers, deployment environments, software services, application-specific code, properties and dependencies, Abstract, lines 1-10)
obtain a gate mapping file having a plurality of mappings of a plurality of gates and a plurality of attribute values, wherein each mapping indicates a specified set of the gates to be invoked for a specified set of the plurality of attribute values, (obtaining a listing (gate mapping file) of available network types that may be mapped to logical networks of the blueprint and retrieving cloud templates for selected deployment environment that are mapped to logical templates of blueprint (plurality of mappings), Paragraphs 57 and 58; property values (attribute values) for application components/nodes are used when determining deployment tasks, Paragraph 59, lines 18-21) wherein the plurality of gates corresponds to software routines for processing specific software code of a specific application; (each cloud template is associated with a plurality of tasks (software routines) for deploying the application, Paragraph 60)
process, via a state machine subsystem, the configuration file using the gate mapping file and the set of attribute values of the application to determine a set of gates to be invoked on one or more portions of the application, wherein the set of gates corresponds to a set of software routines for processing software code of the application; (using the blueprint (process the configuration file) to determine a set of tasks for each node in the blueprint that includes a provisioning request to cloud provider to create a corresponding virtual machine or cluster of virtual machines according to the mapped cloud template and property values specified in the blueprint, Paragraph 60)
and cause, via the state machine subsystem, the set of gates to be invoked for execution of the set of software routines to facilitate deploying the application. (see Figure 2; execute the deployment plan/tasks (execute the set of software routines))
Winterfeldt et al. do not disclose:
a configuration file
However, Yuknewicz et al. disclose:
a configuration file (an application configuration file, Paragraph 21, lines 8-12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yuknewicz et al.into the teaching of Winterfeldt et al. to include a configuration file in order to enable a system to automatically set up and configure an application in a particular way. (Yuknewicz et al., Paragraph 21, lines 12-15)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Winterfeldt et al. further disclose:
determine successful execution of the set of software routines, and send a message to a production environment in response to the successful execution of the set of software routines to cause the production environment to deploy the application. (deployment agent transmits a task which indicates successful or unsuccessful completion of the task (successful execution of the set of software routines) which enables the application to be deployed into the cloud environment (production environment, Paragraph 92)

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Winterfeldt et al. further disclose:
wherein the computer system is caused to: provide an attribute value of the set of attribute values to a gate of the set of gates, wherein a software routine corresponding to the gate is executed based on the provided attribute value. (a user specifics deployment-specific configurations of the nodes and application components (attribute values) which in turn are utilized during execution and/or determination of deployment tasks (software routine), Paragraph 59)

Claim 4 is a method claim corresponding to the system claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

With respect to Claim 5, all the limitations of Claim 4 have been addressed above; and Winterfeldt et al. further disclose:
wherein causing the set of software components to be invoked for execution of the set of software routines includes executing the set of software routines to facilitate deployment of the application in a production environment. (see Figure 2; execute the deployment plan/tasks in a cloud infrastructure/deployment environment (execute the set of software routines in a production environment), Abstract)

With respect to Claim 6, all the limitations of Claim 5 have been addressed above; and Winterfeldt et al. and Yuknewicz et al. further disclose:
wherein executing the set of software routines includes:
determining the production environment based on a destination attribute value in the configuration file. (Winterfeldt et al., selection of a deployment environment (production environment)/destination attribute value) for the blueprint, Paragraph 57;  Yuknewicz et al., disclose a configuration file)

With respect to Claim 7, all the limitations of Claim 5 have been addressed above; and Winterfeldt et al. further disclose:
wherein executing the set of software routines includes:
determining successful execution of the set of software routines, (deployment agent transmits a task which indicates successful or unsuccessful completion of the task (successful execution of the set of software routines) which enables the application to be deployed into the cloud environment (production environment, Paragraph 92)
and sending a message to a production environment in response to the successful execution of the set of software routines to cause the production environment to deploy the application. (deployment agent transmits a task which indicates successful or unsuccessful completion of the task (successful execution of the set of software routines) which enables the application to be deployed into the cloud environment (production environment, Paragraph 92)

Claim 8, all the limitations of Claim 4 have been addressed above; and Winterfeldt et al. further disclose:
wherein the set of software routines includes software routines for one or more of linting the software code, building the software code, testing the software code, deploying the software code to a test environment, or deploying the software code to a production environment. (using the blueprint to determine a set of tasks (set of software routines) for each node in the blueprint that includes a provisioning request to cloud provider to create a corresponding virtual machine or cluster of virtual machines according to the mapped cloud template and property values specified in the blueprint (deploying the software code), Paragraph 60)

With respect to Claim 9, all the limitations of Claim 4 have been addressed above; and Winterfeldt et al. and Yuknewicz et al. further disclose:
wherein obtaining the configuration file includes generating the configuration file in a format processible by a state machine subsystem that is configured to invoke the set of software components. (Winterfeldt et al., obtaining an application blueprint (configuration/must be in a format that is processible by the application director (state machine subsystem)) which models an overall application architecture/topology including individual or clustered nodes, logical templates, cloud providers, deployment environments, software services, application-specific doe, properties and dependencies, Abstract, lines 1-10; Yuknewicz et al., disclose a configuration file)

Claim 10, all the limitations of Claim 4 have been addressed above; and Winterfeldt et al. further disclose:
wherein causing the set of software components to be invoked for execution of the set of software routines includes:
providing an attribute value of the set of attribute values to a software component of the set of software components, (a user specifics deployment-specific configurations of the nodes and application components (attribute values) which in turn are utilized during execution and/or determination of deployment tasks (software routine), Paragraph 59)
and executing a software routine corresponding to the software component based on the provided attribute value. (a user specifics deployment-specific configurations of the nodes and application components (attribute values) which in turn are utilized during execution and/or determination of deployment tasks (software routine), Paragraph 59)

With respect to Claim 12, all the limitations of Claim 10 have been addressed above; and Winterfeldt et al. further disclose:
further comprising:
obtaining information regarding a new software routine to be executed based on at least one attribute of the set of attribute values; (a user may modify an action (a new software routine) or provide new application-specific property values (information regarding a new software routine) for an application component by customizing a default script corresponding to the action, Paragraphs 50-51)
(based on the user input, the application director modifies details, properties and actions for nodes and application components of the blueprint (add a mapping of a new software component to the new software routine), Paragraph 51)
and storing the modified software component mapping file in the storage system. (the modified details, properties and actions are stored, Paragraph 51)

With respect to Claim 13, all the limitations of Claim 12 have been addressed above; and Winterfeldt et al. further disclose:
wherein causing the set of software components to be invoked further includes:
causing the new software component to be invoked in addition to the set of software components. (the customized deployment-specific property values (new software component) are utilized during execution and/or determination of deployment tasks, Paragraph 59)

With respect to Claim 14, all the limitations of Claim 4 have been addressed above; and Winterfeldt et al. further disclose:
wherein causing the set of software components to be invoked for execution of the set of software routines includes:
executing at least some software routines from the set of software routines asynchronously. (series of tasks (software routines) to be executed by virtual machines and if there is no dependencies between tasks, they can be executed in any order/time(asynchronously))

With respect to Claim 15, all the limitations of Claim 4 have been addressed above; and Winterfeldt et al. further disclose:
wherein causing the set of software components to be invoked for execution of the set of software routines includes:
executing at least some software routines from the set of software routines sequentially. (each virtual machine coordinates execution of each task with a centralized deployment module to ensure that task are executed in an order that complies with dependencies specified in the application blueprint (sequentially), Paragraph 6)

With respect to Claim 16, all the limitations of Claim 4 have been addressed above; and Winterfeldt et al. further disclose:
wherein the set of attribute values includes values for two or more of a process type, deployment destination, an operational mode, programming language of the software code, or execution-dependent attributes of the application. (an application blueprint which models an overall application architecture/topology including individual or clustered nodes, logical templates, cloud providers, deployment environments, (deployment destination) software services, application-specific code, properties (operational mode/process type) and dependencies, Abstract, lines 1-10; the customized deployment-specific property values (execution-dependent attributes) are utilized during execution and/or determination of deployment tasks, Paragraph 59)

Claims 17-20 are non-transitory computer-readable medium claims corresponding to the system claims above (Claims 4, 5, 12 and 7 respectively) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 4, 5, 12 and 7 respectively.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Winterfeldt et al. (US 2013/0232480) in view of Yuknewicz et al. (US 2004/0230967) and in further view of O’Rourke et al. (US 2009/0328028).

With respect to Claim 11, all the limitations of Claim 10 have been addressed above; and Winterfeldt et al. and Yuknewicz et al. do not disclose:
wherein the provided attribute value includes a uniform resource locator of the software routine to be executed.
However, O’Rourke et al. disclose:
wherein the provided attribute value includes a uniform resource locator of the software routine to be executed. (providing a URL attribute of the location where an external resource file can be found (software routine to be executed), Paragraph 50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of O’Rourke et al.into the teaching of Winterfeldt et al. and Yuknewicz et al. to include wherein the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
•	Brealey et al. (US 2019/0138288) discloses creation of a delivery pipeline from a configuration file. 
•	Palavalli et al. (US 2018/0136951) discloses using a configuration file to “pre-configure” an execution environment for each stage of an application release. 
•	Brigham, II et al. (US 9,910,654) discloses generating a release pipeline based on user-specified data.  
•	M. Zulfahmi Toh et al. (“Adoption Issues in DevOps from the Perspective of Continuous Delivery Pipeline”) discloses a continuous delivery/deployment system. 
•	Simon Hacks et al.  (“A Continuous Delivery Pipeline for EA Model Evolution”) disclose an autonomous delivery pipeline that automates every step of a delivery process. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
March 17, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191